DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a method of mitigating lost circulation while drilling a wellbore. The methods include circulating a drilling mud to a downhole end of the wellbore via a drill string and, during the circulating, drilling the wellbore with a drill bit of the drill string. The methods also include detecting lost circulation within the wellbore while drilling the wellbore and include providing a monomer solution to the wellbore. The methods further include providing a catalyst to the wellbore responsive to detecting the lost circulation event and combining the monomer solution and the catalyst to polymerize a monomer from the monomer solution, within the wellbore, and forming a viscous plug. Subsequent to the combining, the methods include flowing at least a portion of the viscous plug within the wellbore and into a zone of lost circulation that extends within a subsurface region. The methods further include at least partially occluding fluid flow from the wellbore and into the zone of lost circulation with the viscous plug. Last, the method teaches the combining includes increasing a viscosity of the monomer solution by a factor of at least 1.1 and at most 1000.  Examiner did not find prior art that taught all of the elements and limitations disclosed in the independent claim 1 including the limitation combining includes increasing a viscosity of the monomer solution by a factor of at least 1.1 and at most 1000.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/
Primary Examiner, Art Unit 3676